Exhibit 10.2

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

This Amended and Restated Employment Agreement (the “Agreement”) is effective as
of June 19, 2018 (the “Effective Date”) between Onconova Therapeutics, Inc., a
Delaware corporation (the “Company”) and Steven Fruchtman, M.D. (“Employee”).

 

WHEREAS, Employee is currently employed by the Company pursuant to the terms of
an Amended and Restated Employment Agreement dated July 1, 2015 (the “Prior
Agreement”); and

 

WHEREAS, the Company desires to continue to employ Employee and Employee desires
to continue to be so employed by the Company upon the terms and conditions
hereinafter set forth.

 

NOW, THEREFORE, in consideration of the mutual promises and undertakings herein
contained, and intending to be legally bound hereby, the parties hereto agree as
follows:

 

1.                                      Duration of Agreement.  This Agreement
is effective on the date set forth above and has no specific expiration date. 
Unless terminated or amended in writing by the parties, this Agreement will
govern Employee’s continued employment by the Company until that employment
ceases in accordance with Section 4 hereof.

 

2.                                      Duties.  Subject to all the terms and
conditions hereof, the Company shall employ Employee, and Employee shall serve
the Company as President.  Employee, as President, will be invited to attend all
meetings, other than non-management executive sessions, of the Board of
Directors of the Company (the “Board”).  Until a permanent replacement is hired
to assume Employee’s duties and responsibilities as Chief Medical Officer and/or
Senior Vice President, Research and Development, or an interim replacement is
hired who, following a period of time, and based on performance, assumes the
responsibilities of Chief Medical Officer and/or Vice President, Research &
Development, Employee also shall continue to maintain the responsibilities of
Chief Medical Officer and Vice President, Research and Development, as
applicable, and provide sufficient guidance to any such interim replacement in
his role as President.  Employee will seek to transfer the role of Vice
President, Research and Development in a commercially reasonable manner
subsequent to approval of this Agreement. Employee shall report directly to the
Chief Executive Officer of the Company.  As Employee’s position is a full-time
position, Employee agrees to devote Employee’s effort of 100% from the Company’s
Newtown, Pennsylvania office or from offsite, as appropriate, to this position
and to the promotion of the business and interests of the Company.  Employee
will not render any professional services or engage in any activity that might
be competitive with, adverse to the best interest of, or create the appearance
of a conflict of interest with the Company.  Employee agrees to abide by the
policies, rules and regulations of the Company as they may be amended from time
to time.  Employee may not engage in outside employment or consulting without
first obtaining prior express permission from the Board.

 

3.                                      Compensation and Other Benefits.

 

(a)                                 Salary.  For all services rendered by
Employee under this Agreement, the Company agrees to pay Employee a base salary
at an initial annualized rate of

 

--------------------------------------------------------------------------------


 

Five Hundred and Ten Thousand Dollars ($510,000) (the “Base Salary”), in
installments in accordance with the Company’s normal payroll cycle.

 

(b)                                 Annual Bonus.  During the term of this
Agreement, in addition to his other remuneration, Employee shall be eligible to
receive an annual bonus (the “Bonus”), based on the performance of Employee and
the Company.  The determination of such performance and the amount of the Bonus,
if any, shall be at the sole discretion of the Compensation Committee (the
“Compensation Committee”) of the Board but shall not exceed fifty percent (50%)
of Employee’s Base Salary (the “Target Bonus”).  In the event that Employee has
earned a Bonus for a particular year, such Bonus shall be paid to Employee in
the form of cash, stock options, shares of the Company’s common stock (“Common
Stock”), or a combination thereof, at the Compensation Committee’s discretion
between January 1 and March 15 of the year following the end of such year.

 

(c)                                  Equity Awards.  Subject to approval of the
Onconova Therapeutics, Inc. 2018 Omnibus Incentive Compensation Plan (the
“Plan”) by the Company’s stockholders, which is expected to occur on June 27,
2018, the Company will grant Employee a stock option to purchase 300,000 shares
of Common Stock pursuant to the terms of the Plan and the Company’s standard
form of stock option grant agreement evidencing the terms and conditions of the
grant (“Initial Option”).  The number of shares of Common Stock subject to the
Initial Option will be proportionately adjusted if a reverse stock split of the
Common Stock is effected before the date the Initial Option is granted.  In
addition, during the term of this Agreement, Employee shall be eligible to
receive an annual option award under the Plan (or its successor), based on the
performance of Employee and the Company.  The determination of such performance
and the number of shares subject to any such stock option shall be at the sole
discretion of the Compensation Committee.

 

(d)                                 Signing Bonus.  The Company shall pay
Employee a signing bonus in the aggregate amount of Two Hundred Thousand Dollars
($200,000) (the “Signing Bonus”).  The Signing Bonus will be paid in a lump sum
immediately upon execution of this Agreement.  Employee will be required to
repay the full amount of the Signing Bonus if, prior to the first anniversary of
the Effective Date, Employee’s employment terminates for any reason other than
(i) by Employee in accordance with 4(d) below, (ii) by the Company without Cause
(as defined below), (iii) by Employee for Good Reason (as defined below),
(iv) upon the Employee’s death or (v) by the Company due to Employee’s
Disability (as defined below).

 

(e)                                  Employee Benefits.  During the term of this
Agreement, Employee shall be entitled to participate in any employee benefit
plans or programs of the Company that are made generally available from time to
time by the Company to similarly situated employees, including but not limited
to health insurance, a flexible spending account, and 401(k) participation. 
Nothing in this Agreement shall preclude the Company or any affiliate of the
Company from terminating or amending any employee benefit plan or program from
time to time after the Effective Date.

 

(f)                                   Vacation and Holidays.  During Employee’s
employment hereunder, Employee shall be entitled each year to four (4) weeks of
vacation, and to those

 

2

--------------------------------------------------------------------------------


 

holidays observed by the Company.  Vacation shall be taken by Employee at such
time or times as are mutually convenient to Employee and the Company.

 

(g)                                  Reimbursement of Expenses.  The Company
shall provide or reimburse Employee for a smart phone to use for Company
business.  In addition, the Company shall reimburse Employee for all reasonable
expenses incurred by Employee in connection with his employment hereunder
provided, however, that such expenses were incurred in conformance with the
policies of the Company, as established from time to time, and that Employee
submits detailed vouchers and other records reasonably required by the Company
in support of the amount and nature of such expense.  Expenses for a car service
or a rented car from and to the Princeton Junction or Hamilton train stations to
the Onconova Office will be reimbursed or provided.

 

(h)                                 Taxes and Withholding.  All compensation
payable and other benefits provided under this Agreement shall be subject to
customary and legally required withholding for income, F.I.C.A., and other
employment taxes.  Employee shall bear all expense of, and be solely responsible
for, all federal, state and local taxes due with respect to any payment received
under this Agreement.

 

(i)                                     Attorneys’ Fees.  The Company shall pay
or reimburse Employee up to $10,000 for reasonable attorneys’ fees incurred by
Employee in connection with the review, negotiation and documentation of this
Agreement, within thirty (30) days following presentation of appropriate
receipts for such fees.

 

4.                                      Termination of Employment.

 

(a)                                 Death of Employee.  If Employee dies during
the term of this Agreement, this Agreement shall terminate immediately and the
Company shall pay to Employee’s then-current spouse, if she survives him, or if
not, to his estate, the balance of his accrued and unpaid Base Salary,
unreimbursed expenses, and his unused accrued vacation time through the
termination date.

 

(b)                                 Disability of Employee.  If Employee is
unable to perform his full-time regular duties by reason of incapacity, either
physical or mental, for a period of twelve (12) consecutive weeks or ninety (90)
days within any twelve (12) month period (“Disability”), the Company shall have
the right to terminate Employee’s employment upon written notice to Employee. 
If the Company decides to terminate Employee’s employment under this
Section 4(b), the Company shall pay to Employee only the balance of his accrued
and unpaid Base Salary, unreimbursed expenses, and his unused, accrued vacation
time through the termination date.  If the Company decides not to terminate
Employee’s employment as allowed under this Section, the Company shall have the
option of reducing the Base Salary thereafter payable to Employee by the amount
of payment Employee receives pursuant to any disability insurance policy or
program.

 

(c)                                  Termination for Cause.  If Employee’s
employment is terminated by the Company for “Cause,” as defined below, the
Company shall pay Employee only the balance of his accrued, but unpaid Base
Salary, unreimbursed expenses, and his unused, accrued

 

3

--------------------------------------------------------------------------------


 

vacation time through the termination date.  The Company shall have the right to
set off any amounts due to Employee by any amounts owed by Employee to the
Company at the time Employee’s employment terminates, and Employee hereby
authorizes the Company to make this setoff. Employee’s employment may be
terminated for “Cause” at any time upon delivery of written notice to Employee.

 

(d)                                 Management Change.  In the event that the
Company appoints a new Chief Executive Officer other than Employee at any time
during the term of this Agreement and Employee voluntarily resigns within three
(3) months following such appointment upon not less than thirty (30) days’
notice to the Company, the Company shall:

 

(i)                                     pay to Employee the balance of his
accrued, but unpaid Base Salary, unreimbursed expenses, and his unused, accrued
vacation time through the termination date;

 

(ii)                                  pay to Employee monthly severance payments
equal to one-twelfth of Employee’s then current Base Salary, which severance
payments shall be paid for the duration of the Severance Period (as defined
below), in accordance with the Company’s usual payroll practices, commencing
within sixty (60) days following the termination date, subject to the six
(6) month delay set forth in Section 17(b) below, and the first payment shall
include any unpaid installments from the termination date until the first
payment date; and

 

(iii)                               cause any outstanding unvested options to
purchase shares of Common Stock of the Company previously awarded to Employee to
become fully vested as of the date of his termination of employment pursuant to
this Section 4(d).

 

(e)                                  Termination by the Company without Cause or
by Employee for Good Reason.  If Employee’s employment by the Company ceases due
to a termination by the Company without Cause or a resignation by Employee for
Good Reason, the Company shall:

 

(i)                                     pay to Employee the balance of his
accrued, but unpaid Base Salary, unreimbursed expenses, and his unused, accrued
vacation time through the termination date;

 

(ii)                                  to the extent then approved, accrued and
unpaid, pay to Employee the annual Bonus (if any) with respect to the fiscal
year ended immediately prior to the cessation of Employee’s employment, which
such Bonus shall be paid at the time such Bonus would have otherwise been paid
absent Employee’s cessation of employment;

 

(iii)                               pay to Employee,

 

(1)                                 in the event Employee’s employment by the
Company ceases due to a termination by the Company without Cause or by Employee
for Good Reason other than during the Change in Control Protection Period (as
defined below), monthly severance payments equal to one-twelfth of the sum of
(A) Employee’s then current Base Salary, and (B) an amount equal to the Target
Bonus for the fiscal year during which Employee’s employment by the Company
ceases, as determined in good faith by the Compensation Committee, which
severance payments shall be paid for the duration of the Severance Period in

 

4

--------------------------------------------------------------------------------


 

accordance with the Company’s usual payroll practices, commencing within sixty
(60) days following the termination date, subject to the six (6) month delay set
forth in Section 17(b) below, and the first payment shall include any unpaid
installments from the termination date until the first payment date; or

 

(2)                                 in the event Employee’s employment by the
Company ceases due to a termination by the Company without Cause or by Employee
for Good Reason during the Change in Control Protection Period, a severance
payment amount equal to (A) the sum of Employee’s then current Base Salary plus
(B) an amount equal to the Target Bonus for the fiscal year during which
Employee’s employment by the Company ceases, as determined in good faith by the
Compensation Committee, in a lump sum payment within sixty (60) days following
the termination date; subject to the six (6) month delay set forth in
Section 17(b) below, provided that such payment shall be made in installments as
set forth in Section 4(e)(iii)(1) above if the Change in Control is not a
“change in control event” as defined under Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”);

 

(iv)                              cause any outstanding unvested options to
purchase shares of Common Stock of the Company previously awarded to Employee to
become fully vested as of the date of his termination of employment pursuant to
this Section 4(e); and

 

(v)                                 if Employee validly elects to receive
continuation coverage under the Company’s group health plan pursuant to the
Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”), reimburse
Employee for a portion of the applicable premium payable for such COBRA
continuation coverage for the duration of the Severance Period in an amount
equal to the employer’s portion of such premiums at the rate in effect on
Employee’s termination date; provided, however, that if the Company determines
that it cannot continue to provide Employee with such benefit (either pursuant
to the terms of the applicable group health plan, as a result of applicable law,
or otherwise), the Company shall make supplemental monthly severance payments to
Employee in an amount equal to the monthly amount the Company would have
otherwise reimbursed to Employee for his participation in such group health plan
for the duration of the Severance Period.

 

Except as otherwise provided in this Section 4, all compensation and benefits
will cease at the time of Employee’s cessation of employment and the Company
will have no further liability or obligation by reason of such cessation of
employment.  The payments and benefits set forth in Sections 4(d)(ii) and
(iii) and 4(e)(iii), (iv) and (v) shall only be paid if Employee signs and does
not revoke a release and waiver of claims in a form approved by the Company.

 

(f)                                   Voluntary Resignation.  Employee may
voluntarily resign from his employment with the Company at any time.  In the
event Employee voluntarily resigns from his employment with the Company (other
than in accordance with Section 4(d)), Employee shall provide the Company with
at least thirty (30) days’ notice of his intent to resign.  The Company shall
pay Employee only the balance of his accrued, but unpaid Base Salary,
unreimbursed expenses, and his unused, accrued vacation time through Employee’s
last day of work.

 

5

--------------------------------------------------------------------------------


 

(g)                                  Definitions.  For purposes of this
Agreement:

 

(i)                                     “Cause” shall mean the occurrence of any
of the following events:  (1) any gross failure on the part of Employee (other
than by reason of Disability as provided in Section 4(b)) to faithfully and
professionally carry out his duties or to comply with any other material
provision of this Agreement, which failure continues after written notice
thereof by the Company, provided that the Company shall not be required to
provide such notice in the event that such failure (A) is not susceptible to
remedy or (B) relates to the same type of acts or omissions as to which such
notice has been given on a prior occasion; (2) Employee’s dishonesty (which
shall include without limitation any misuse or misappropriation of the Company’s
assets), or other willful misconduct (including without limitation any conduct
on the part of Employee intended to or likely to injure the business of the
Company); (3) Employee’s conviction for any felony or for any other crime
involving moral turpitude, whether or not relating to his employment; (4) in
accordance with applicable federal, state or local laws, Employee’s insobriety
or use of illegal drugs, chemicals or controlled substances either (A) in the
course of performing his duties and responsibilities under this Agreement, or
(B) otherwise affecting the ability of Employee to perform the same;
(5) Employee’s failure to comply with a lawful written direction of the Company;
or (6) any wanton and willful dereliction of duties by Employee.  The existence
of any of the foregoing events or conditions shall be determined by the Company
in the exercise of its reasonable judgment.

 

(ii)                                  “Change in Control” shall be deemed to
have occurred if:

 

(1)                                 the acquisition, directly or indirectly, by
a “person” (within the meaning of Section 13(d)(3) of the Securities Exchange
Act of 1934, as amended) (a “Person”) of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Securities Exchange Act of 1934, as
amended) of more than 50% of the combined voting power of the voting securities
of the Company entitled to vote generally in the election of directors (the
“Voting Securities”); provided, however, that the following acquisitions of
Voting Securities shall not constitute a Change in Control:  (A) any acquisition
by or from the Company or any of its subsidiaries, or by any employee benefit
plan (or related trust) sponsored or maintained by the Company or any of its
subsidiaries, (B) any acquisition by any underwriter in any firm commitment
underwriting of securities to be issued by the Company, or (C) any acquisition
by any corporation (or other entity) if, immediately following such acquisition,
50% or more of the then outstanding shares of common stock (or other equity
unit) of such corporation (or other entity) and the combined voting power of the
then outstanding voting securities of such corporation (or other entity), are
beneficially owned, directly or indirectly, by all or substantially all of the
individuals or entities who, immediately prior to such acquisition, were the
beneficial owners of the then outstanding shares of Common Stock and the Voting
Securities in substantially the same proportions, respectively, as their
ownership immediately prior to the acquisition of the shares of Common Stock and
Voting Securities; or

 

(2)                                 the consummation of the sale or other
disposition of all or substantially all of the assets of the Company, other than
to a wholly-owned subsidiary of the Company or to a holding company of which the
Company is a direct or indirect wholly owned subsidiary prior to such
transaction; or

 

(3)                                 the consummation of a reorganization, merger
or consolidation of the Company, other than a reorganization, merger or
consolidation, which

 

6

--------------------------------------------------------------------------------


 

would result in the Voting Securities outstanding immediately prior to the
transaction continuing to represent (whether by remaining outstanding or by
being converted to voting securities of the surviving entity) 65% or more of the
Voting Securities or the voting power of the voting securities of such surviving
entity outstanding immediately after such transaction; or

 

(4)                                 the consummation of a plan of complete
liquidation of the Company; or

 

(5)                                 the following individuals cease for any
reason to constitute a majority of the Board:  individuals who, as of the
effective date of the Plan, constitute the Board and any new director (other
than a director whose initial assumption of office is in connection with an
actual or threatened election contest, including, but not limited to, a consent
solicitation relating to the election of directors of the Company) whose
appointment or election by the Board or nomination for election by the Company’s
stockholders was approved and recommended by a vote of at least two-thirds of
the directors then still in office who either were directors on the effective
date of the Plan or whose appointment, election or nomination for election was
previously so approved or recommended.

 

(iii)                               “Change in Control Protection Period” shall
mean the twelve (12) month period following a Change in Control.

 

(iv)                              “Good Reason” shall mean:  (1) the breach by
the Company of any material provision of this Agreement (provided, however, that
a reduction in Employee’s Base Salary by less than twenty percent (20%) in and
for any twelve (12) month period shall not be a material breach by the Company
if it is made in connection with a reduction in base salaries imposed on a
majority of other senior executives of the Company and Employee’s Base Salary is
not reduced by a percentage that is greater than the percentage by which the
base salary of a majority of other senior executives of the Company is reduced
in and for that same twelve (12) month period); (2) a relocation of Employee’s
principal business location to a location more than fifty (50) miles from
Employee’s then-current business location; or (3) at any time there occurs any
of the following which results in a material adverse change in Employee’s
duties, position, or compensation without the express prior written consent of
Employee: (A) the sale or transfer, whether in one transaction or in a series of
transactions, of substantially all of the assets of the Company; (B) the merger
or consolidation of the Company with or into any other person or entity under
circumstances where the Company is not the surviving entity in such merger or
where persons having control of the Company immediately prior to the transaction
are not in control of the Company immediately after the transaction.  None of
the foregoing events or conditions will constitute Good Reason unless Employee
provides the Company with written objection to the event or condition within
thirty (30) days following the occurrence thereof, the Company does not cure the
event or condition within thirty (30) days of receiving that written objection,
and Employee resigns his employment within thirty (30) days following the
expiration of that cure period.

 

(v)                                 “Severance Period” shall mean (i) the seven
(7) month period immediately following the date Employee’s employment with the
Company ceases due to a termination by Employee in accordance with Section 4(d),
(ii) the nine (9) month period immediately following the date Employee’s
employment with the Company ceases due to a

 

7

--------------------------------------------------------------------------------


 

termination by the Company without Cause or by Employee for Good Reason other
than during the Change in Control Protection Period or (iii) the twelve (12)
month period immediately following the date Employee’s employment with the
Company ceases due to a termination by the Company without Cause or by Employee
for Good Reason during the Change in Control Protection Period.

 

(h)                                 Code Section 280G. It is the intention of
Employee and of the Company that no payments by the Company to or for the
benefit of Employee under this Agreement or any other agreement or plan, if any,
pursuant to which Employee is entitled to receive payments or benefits shall be
nondeductible to the Company by reason of the operation of Code Section 280G
relating to parachute payments or any like statutory or regulatory provision. 
Accordingly, and notwithstanding any other provision of this Agreement or any
such agreement or plan, if by reason of the operation of said Section 280G or
any like statutory or regulatory provision, any such payments exceed the amount
which can be deducted by the Company, such payments shall be reduced to the
maximum amount which can be deducted by the Company.  The Company shall make all
reasonable efforts to avoid rendering such payments or benefits nondeductible. 
To the extent that payments exceeding such maximum deductible amount have been
made to or for the benefit of Employee, such excess payments shall be refunded
to the Company with interest thereon at the applicable Federal rate determined
under Code Section 1274(d), compounded annually, or at such other rate as may be
required in order that no such payments shall be nondeductible to the Company by
reason of the operation of said Code Section 280G or any like statutory or
regulatory provision.  To the extent any such reduction in payments is
necessary, any amounts subject to Code Section 409A will be reduced first, then
to the extent any remaining reduction is necessary such further reduction shall
occur to the payments or benefits in the order that results in the greatest
economic present value of all payments actually made to Employee.

 

5.                                      Non-Competition.

 

(a)                                 For purposes of this Agreement, “Competitor”
shall mean any person, company, or entity whose primary business at the time is,
or whose then-current business plan contemplates engaging in activities which
may be, competitive with products and services that were or were being designed,
conceived, marketed, sold, distributed and/or developed by the Company during
Employee’s employment by the Company or at the time of termination of Employee’s
employment by the Company. For sake of clarity this would include products that
would compete directly or indirectly with the Company’s rigosertib molecule in
all its forms directly focused on myelodysplastic syndrome (MDS).

 

(b)                                 Employee agrees that so long as he is
employed by the Company, and for a period of twelve (12) months after the
termination of his employment for any reason whatsoever, he will not, directly
or indirectly, whether for compensation or not, own, manage, operate, join,
control, work for, or participate in, or be connected as a stockholder, officer,
employee, partner, creditor, guarantor, advisor or otherwise, with a Competitor.
The foregoing shall not be construed, however, as preventing Employee from
investing his assets in such form or manner as will not require services on the
part of Employee in the operations of the businesses in which such investments
are made, provided that any such business is publicly owned and the interest of
Employee therein is solely that of an investor owning not more than five percent
(5%)

 

8

--------------------------------------------------------------------------------


 

of the outstanding equity securities of any such business. Should Employee
breach the provisions of this Section, the Company shall, in addition to any
equitable or legal relief to which it is otherwise entitled, be entitled to
cease all payments and benefits under the terms of this Agreement and shall be
entitled to pursue all remedies it might have including, but not limited to,
those contained in this Agreement.

 

(c)                                  For the period of twelve (12) months after
the termination of this Agreement for any reason whatsoever, Employee shall not
hire, retain or engage as a director, officer, employee, agent or in any other
capacity any person or persons who are employed by the Company or who were at
any time (within a period of six (6) months immediately prior to the date of
Employee’s termination) employed by the Company or otherwise interfere with the
relationship between such persons and the Company.

 

(d)                                 If the period of time or area herein
specified should be adjudged unreasonable in any court proceeding, then the
period of time shall be reduced by such number of months or the area shall be
reduced by elimination of such portion thereof as deemed unreasonable, so that
this covenant may be enforced during such period of time and in such area as is
adjudged to be reasonable.

 

6.                                      Confidential Information.

 

(a)                                 Subject to Section 6(f), at all times during
Employee’s employment and thereafter, Employee will hold in strictest confidence
and will not disclose, use, lecture upon or publish any of the Company’s
Proprietary Information (defined below), except as such use may be required in
connection with Employee’s work for the Company, or unless an officer of the
Company expressly authorizes such disclosure in writing.  Employee will obtain
Company’s written approval before publishing or submitting for publication any
material (written, verbal, or otherwise) that relates to Employee’s work for
Company and/or incorporates any Proprietary Information.  Employee hereby
assigns to the Company any rights Employee may have or acquire in such
Proprietary Information and recognizes that all Proprietary Information shall be
the sole property of the Company and its assigns.

 

(b)                                 The term “Proprietary Information” shall
mean any and all confidential and/or proprietary knowledge, data or information
of the Company, whether acquired by Employee while employed by the Company,
during Employee’s prior service as a consultant to the Company, or otherwise. 
By way of illustration but not limitation, “Proprietary Information” includes
but is not limited to (i) trade secrets, inventions, mask works, ideas, methods,
processes, formulas, chemical structures and methods for chemical synthesis,
structure-activity relationships, assay methodologies, characteristics,
equipment and equipment designs, results, formulations and biological,
pharmacological, toxicological and clinical data, physical, chemical or
biological materials, source and object codes, data, programs, other works of
authorship, know-how, improvements, discoveries, developments, compilations,
shop practices, supplier lists, designs and techniques (hereinafter collectively
referred to as “Inventions”); and (ii) information regarding plans for research,
development, new products, marketing and selling, business plans, budgets and
unpublished financial statements, licenses, prices and costs, suppliers and
customers; and (iii) information regarding the skills and compensation of other
employees of the Company.  Notwithstanding the foregoing, it is understood that,
at all times,

 

9

--------------------------------------------------------------------------------


 

Employee is free to use information which is generally known in the trade or
industry, which is not gained as a result of a breach of this Agreement, and
which is acquired as a result of Employee’s own skill, knowledge, know-how and
experience.

 

(c)                                  Employee understands, in addition, that the
Company has received and in the future will receive from third parties
confidential or proprietary information (“Third Party Information”) subject to a
duty on the Company’s part to maintain the confidentiality of such information
and to use it only for certain limited purposes.  Subject to Section 6(f),
during the period of Employee’s employment and thereafter, Employee will hold
Third Party Information in the strictest confidence and will not disclose to
anyone (other than Company personnel who need to know such information in
connection with their work for the Company) or use, except in connection with
Employee’s work for the Company, Third Party Information unless expressly
authorized by an officer of the Company in writing.

 

(d)                                 During Employee’s employment by the Company,
Employee will not improperly use or disclose any confidential information or
trade secrets, if any, of any of his former employers or any other person to
whom Employee has an obligation of confidentiality, and Employee will not bring
onto the premises of the Company any unpublished documents or any property
belonging to any former employer or any other person to whom Employee has an
obligation of confidentiality, unless such action is consented to in writing by
all persons to whom the relevant obligation of confidentiality is owed. 
Employee shall not work on Company projects on the grounds of, or using the
equipment of, any third party, unless such work is agreed to by the Company in
writing.

 

(e)                                  Upon termination of his employment,
Employee shall return to the Company all Proprietary Information in any tangible
form in his possession, including copies thereof.

 

(f)                                   Nothing in this Agreement shall prohibit
or restrict Employee from initiating communications directly with, responding to
any inquiries from, providing testimony before, providing confidential
information to, reporting possible violations of law or regulation to, or from
filing a claim or assisting with an investigation directly with a
self-regulatory authority or a government agency or entity, including the U.S.
Equal Employment Opportunity Commission, the Department of Labor, the National
Labor Relations Board, the Department of Justice, the Securities and Exchange
Commission, Congress, and any agency Inspector General (collectively, the
“Regulators”), or from making other disclosures that are protected under the
whistleblower provisions of state or federal law or regulation.  Employee does
not need the prior authorization of the Company to engage in such
communications, respond to such inquiries, provide confidential information or
documents to the Regulators, or make any such reports or disclosures to the
Regulators.  Employee is not required to notify the Company that Employee has
engaged in such communications with the Regulators.  If Employee is required by
law to disclose Proprietary Information, other than to Regulators as described
above, Employee shall give prompt written notice to the Company so as to permit
the Company to protect its interests in confidentiality to the extent possible. 
Federal law provides criminal and civil immunity to federal and state claims for
trade secret misappropriation to individuals who disclose a trade secret to
their attorney, a court, or a government official in certain, confidential
circumstances that are set forth at 18 U.S.C. §§ 1833(b)(1) and 1833(b)(2),
related to the reporting or

 

10

--------------------------------------------------------------------------------


 

investigation of a suspected violation of the law, or in connection with a
lawsuit for retaliation for reporting a suspected violation of the law.

 

7.                                      Company Right to Inventions.

 

(a)                                 Inventions, if any, patented or unpatented,
which Employee made prior to the commencement of Employee’s employment with the
Company are excluded from the scope of this Agreement.  To preclude any possible
uncertainty, Employee has provided on Appendix A (Previous Inventions) attached
hereto a complete list of all Inventions that Employee has, alone or jointly
with others, conceived, developed or reduced to practice or caused to be
conceived, developed or reduced to practice prior to the commencement of
Employee’s employment with the Company, that Employee considers to be Employee’s
property or the property of third parties, and that Employee wishes to have
excluded from the scope of this Agreement (collectively referred to as “Prior
Inventions”).  If disclosure of any such Prior Invention would cause Employee to
violate any prior confidentiality agreement, Employee understands that Employee
shall not list such Prior Inventions in Appendix A but shall only disclose a
cursory name for each such invention (bearing in mind that where necessary the
naming shall not be so specific as to violate the confidentiality obligation), a
listing of the party(ies) to whom the invention belongs, and the fact that full
disclosure as to such invention has not been made for that reason.  Space is
provided on Appendix A for this purpose.  Notwithstanding the foregoing,
Employee agrees that Employee will not incorporate, or permit to be
incorporated, Prior Inventions in any Company Inventions without the Company’s
prior written consent and, furthermore, Employee shall not incorporate a Prior
Invention into a Company product, process or machine without having the ability
to make the grant set forth in the foregoing. If, in the course of Employee’s
employment with the Company, Employee incorporates a Prior Invention into a
Company product, process or machine, the Company is hereby granted and shall
have a nonexclusive, royalty-free, irrevocable, perpetual, worldwide license
(with rights to sublicense through multiple tiers of sublicensees) to make, have
made, modify, use, import, sell and offer to sell such Prior Invention.

 

(b)                                 Employee agrees to assign and hereby does
assign to the Company all of Employee’s right, title and interest in and to any
and all Inventions, whether or not patentable or registerable under patent,
intellectual property, copyright or similar statutes, made or conceived or
reduced to practice or learned by Employee, either alone or jointly with others,
during the period of Employee’s employment with the Company, including in the
future (e.g., when any such Inventions are first reduced to practice or a
description thereof first fixed in a tangible medium, as applicable). 
Inventions assigned to the Company pursuant to this Section 7(b) are hereinafter
referred to as “Company Inventions.”

 

(c)                                  During the period of Employee’s employment,
Employee will promptly disclose to the Company fully and in writing all
Inventions authored, conceived or reduced to practice by Employee, either alone
or jointly with others.  In addition, Employee will promptly disclose to the
Company all patent applications filed by Employee or on Employee’s behalf during
Employee’s employment and within one (1) year after termination of employment. 
At the time of each such disclosure, Employee will advise the Company in writing
of any Inventions that Employee believes qualify for exclusion from Employee’s
obligation to

 

11

--------------------------------------------------------------------------------


 

assign hereunder; and Employee will at that time provide to the Company in
writing all evidence necessary to substantiate that belief.

 

(d)                                 Employee acknowledges that all original
works of authorship which are made by Employee (solely or jointly with others)
within the scope of Employee’s employment and which are protectable by copyright
are “works made for hire,” pursuant to United States Copyright Act (17 U.S.C.
§ 101).

 

(e)                                  Employee will assist the Company in every
proper way to obtain, and from time to time enforce, United States and foreign
trade secret, patent, copyright, mask work and other intellectual property
rights (“Proprietary Rights”) relating to Company Inventions in any and all
countries.  To that end, Employee will execute, verify and deliver such
documents and perform such other acts (including appearances as a witness) as
the Company may reasonably request for use in applying for, obtaining,
perfecting, evidencing, sustaining and enforcing such Proprietary Rights and the
assignment thereof.  In addition, Employee will execute, verify and deliver
assignments of such Proprietary Rights to the Company, its successor in
interest, or its designee.  Employee’s obligation to assist the Company with
respect to Proprietary Rights relating to such Company Inventions in any and all
countries shall continue beyond the termination of Employee’s employment.

 

In the event the Company is unable for any reason, after reasonable effort, to
secure Employee’s signature on any document needed in connection with the
actions specified in this Section 7(e), Employee hereby irrevocably designates
and appoints the Company and its duly authorized officers and agents as
Employee’s agent and attorney-in-fact, which appointment is coupled with an
interest, to act for and on Employee’s behalf to execute, verify and file any
such documents and to do all other lawfully permitted acts to further the
purposes of the preceding paragraph with the same legal force and effect as if
executed by Employee.

 

(f)                                   Employee agrees to keep and maintain
adequate and current records (in the form of notes, sketches, drawings and in
any other form that may be required by the Company) of all Proprietary
Information developed by Employee and all Inventions made by Employee during the
period of Employee’s employment at the Company, which records shall be available
to and remain the sole property of the Company at all times.

 

(g)                                  Employee represents that Employee’s
performance of all the terms of this Agreement and as an employee of the Company
does not and will not breach any agreement to keep in confidence information
acquired by Employee in confidence or in trust prior to Employee’s employment by
the Company.  Employee has not entered into, and Employee agrees that he will
not enter into, any agreement either written or oral in conflict herewith.

 

8.                                      Remedies.  Because Employee’s services
are personal and unique and because Employee may have access to and become
acquainted with the Proprietary Information of the Company, the Company shall
have the right to enforce this Agreement and any of its provisions by
injunction, or other equitable relief, without bond (if allowed by applicable
law), and without prejudice to any other rights and remedies that the Company
may have for a breach of this Agreement.  In the event that Employee performs
services for other entities while

 

12

--------------------------------------------------------------------------------


 

employed by the Company or leaves the employ of the Company, Employee hereby
consents to the notification of Employee’s new employer of Employee’s rights and
obligations under this Agreement.

 

9.                                      Arbitration.  Any and all disputes
between the parties (except actions to enforce the provisions of Sections 5, 6
or 7 of this Agreement), arising under or relating to this Agreement or any
other dispute arising between the parties, including claims arising under any
employment discrimination laws, shall be adjudicated and resolved exclusively
through binding arbitration before the American Arbitration Association pursuant
to the American Arbitration Association’s then-in-effect National Rules for the
Resolution of Employment Disputes (hereafter “Rules”).  The initiation and
conduct of any arbitration hereunder shall be in accordance with the Rules and
each side shall bear its own costs and counsel fees in such arbitration.  Any
arbitration hereunder shall be conducted in Philadelphia, Pennsylvania, and any
arbitration award shall be final and binding on the Parties.  The arbitrator
shall have no authority to depart from, modify, or add to the written terms of
this Agreement.  The arbitration provisions of this Section 9 shall be
interpreted according to, and governed by, the Federal Arbitration Act, 9 U.S.C.
§ 1 et seq., and any action pursuant to such Act to enforce any rights hereunder
shall be brought exclusively in the United States District Court for the Eastern
District of Pennsylvania.  The parties consent to the jurisdiction of (and the
laying of venue in) such court.

 

10.                               General Indemnification.  In the event the
Employee is made, or threatened to be made, a party to any legal action or
proceeding, whether civil or criminal, including any governmental or regulatory
proceedings or investigations, by reason of the fact that the Employee is or was
a director or officer of the Company or its affiliates, Employee shall be
indemnified by the Company, and the Company shall pay Employee’s related
expenses when and as incurred, to the fullest extent permitted by the laws of
the state of Delaware and the Company’s articles of incorporation and bylaws.
During Employee’s employment with the Company and its affiliates and after
termination of employment for any reason, the Company shall cover Employee under
the Company’s directors and officers insurance applicable to other officers and
directors.

 

11.                               Severability.  The terms of this Agreement and
each Section hereof shall be considered severable and the invalidity or
unenforceability of any part thereof shall not affect the validity or
enforceability of the remaining portions or provisions hereof.

 

12.                               Notices.  Any notice required or permitted to
be given under this Agreement shall be sufficient, if in writing and delivered
by registered or certified mail or overnight delivery service to his residence
in the case of Employee, or to its principal office in the case of the Company.

 

13.                               Assignment.  The rights and obligations of the
Company under this Agreement shall inure to the benefit of and be binding upon
its successors and assigns.  Neither this Agreement nor any rights or interests
herein or created hereby may be assigned or otherwise transferred voluntarily or
involuntarily by Employee.

 

13

--------------------------------------------------------------------------------


 

14.                               Waiver.  The waiver by the Company or Employee
of a breach of any provision of this Agreement by the other shall not operate or
be construed as a waiver of any subsequent breach.

 

15.                               Applicable Law.  This Agreement shall be
interpreted and construed under the laws of the Commonwealth of Pennsylvania.

 

16.                               Entire Agreement; Prior Agreements.  This
instrument contains the entire agreement of the parties with respect to the
subject matter hereof and supersedes any and all prior or contemporaneous
agreements, oral or written, concerning the subject matter contained herein,
including without limitation any prior agreements between the Company and
Employee (including without limitation the Prior Agreement).  It may not be
changed or altered, except by an agreement in writing signed by the party
against whom enforcement of any waiver, change, modification, extension or
discharge is sought.

 

17.                               Code Section 409A.

 

(a)                                 Notwithstanding anything herein to the
contrary, this Agreement is intended to be interpreted and applied so that the
payments and benefits set forth herein shall either be exempt from the
requirements of Code Section 409A or shall comply with the requirements of Code
Section 409A and, accordingly, to the maximum extent permitted, this Agreement
shall be interpreted to be exempt from or in compliance with Code Section 409A.
The parties hereto agree that the payments and benefits set forth herein comply
with or are exempt from the requirements of Code Section 409A and agree not to
take any position, and to cause their affiliates, successors and assigns not to
take any position, inconsistent with such interpretation for any reporting
purposes, whether internal or external.

 

(b)                                 Notwithstanding anything in this Agreement
or elsewhere to the contrary, a termination of employment shall not be deemed to
have occurred for purposes of any provision of this Agreement providing for the
payment of any amounts or benefits that constitute “non-qualified deferred
compensation” within the meaning of Code Section 409A upon or following a
termination of Employee’s employment unless such termination is also a
“separation from service” within the meaning of Code Section 409A and, for
purposes of any such provision of this Agreement, references to a “termination,”
“termination of employment” or like terms shall mean “separation from service”
and the date of such separation from service shall be treated as the date of
termination for purposes of any such payment or benefits. Notwithstanding any
other provision of this Agreement to the contrary, if Employee is a “specified
employee” within the meaning of Code Section 409A and the regulations issued
thereunder, and a payment or benefit provided for in this Agreement would be
subject to additional tax under Code Section 409A if such payment or benefit is
paid within six (6) months after Employee’s “separation from service” (within
the meaning of Code Section 409A), then such payment or benefit required under
this Agreement shall not be paid (or commence) during the six-month period
immediately following Employee’s separation from service except as provided in
the immediately following sentence. In such an event, any payments or benefits
that would otherwise have been made or provided during such six-month period and
which would have incurred such additional tax under Code Section 409A shall
instead be paid to Employee in a lump-sum cash payment on the earlier of (i) the
first regular payroll date of the seventh month

 

14

--------------------------------------------------------------------------------


 

following Employee’s separation from service or (ii) the 10th business day
following Employee’s death.

 

(c)                                  It is intended that each installment of any
severance payments and benefits provided under this Agreement shall be treated
as a separate “payment” for purposes of Code Section 409A. Neither Employee nor
the Company shall have the right to accelerate or defer the delivery of any such
payments or benefits except to the extent specifically permitted or required by
Code Section 409A. All reimbursements and in-kind benefits provided under this
Agreement shall be made or provided in accordance with the requirements of Code
Section 409A to the extent that such reimbursements or in-kind benefits are
subject to Code Section 409A, including, where applicable, the requirements that
(i) the amount of expenses eligible for reimbursement during a calendar year may
not affect the expenses eligible for reimbursement in any other calendar year,
(ii) the reimbursement of an eligible expense shall be made promptly and in all
cases on or before the last day of the calendar year following the year in which
the expense is incurred and (iii) the right to reimbursement is not subject to
set off or liquidation or exchange for any other benefit. Notwithstanding
anything contained herein to the contrary, if the period in which any general
waiver and release of claims may be executed overlaps two calendar years
(regardless of when such release is actually executed), then, to the extent
required by Code Section 409A, any payments that are subject to such general
waiver and release of claims that would otherwise be made in such first calendar
year shall instead be withheld and paid on the first normal payment date in the
second calendar year with all remaining payments to be paid as if such delay had
not occurred.

 

18.                               Recoupment Policy.  Employee agrees that
Employee will be subject to any compensation claw back, recoupment and
anti-hedging policies that may be applicable to Employee as an executive of the
Company, as in effect from time to time and as approved by the Board or a duly
authorized committee thereof.

 

19.                               Counterparts.  This Amendment may be executed
in one or more counterparts, each of which shall for all purposes be deemed to
be an original and all of which shall constitute the same instrument.  Any and
all counterparts may be executed by facsimile.

 

[signature page follows]

 

15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

 

 

ONCONOVA THERAPEUTICS, INC.

 

 

 

 

 

By:

/s/ Ramesh Kumar

 

 

Ramesh Kumar, Ph.D., CEO

 

 

 

 

STEVEN FRUCHTMAN, M.D.

 

 

 

/s/ Steven Fruchtman

 

16

--------------------------------------------------------------------------------


 

APPENDIX A

 

TO:

Ramesh Kumar, Ph.D.

 

 

 

 

FROM:

Steven Fruchtman, M.D.

 

 

 

 

DATE:

July 1, 2015

 

 

 

 

SUBJECT:

PREVIOUS INVENTIONS

 

 

1.                                      Except as listed in Section 2 below, the
following is a complete list of all inventions or improvements relevant to the
subject matter of my employment by Onconova Therapeutics, Inc. (the “Company”)
that have been made or conceived or first reduced to practice by me alone or
jointly with others prior to my engagement by the Company:

 

x

No inventions or improvements.

 

 

o

See below:

 

o           Additional sheet(s) attached.

 

2.                                      Due to a prior confidentiality
agreement, I cannot complete the disclosure under Section 1 above with respect
to inventions or improvements generally listed below, the proprietary rights and
duty of confidentiality with respect to which I owe to the following party(ies):

 

INVENTION OR IMPROVEMENT

 

PARTY(IES)

 

RELATIONSHIP

 

 

 

 

 

1.

 

 

 

 

2.

 

 

 

 

3.

 

 

 

 

4.

 

 

 

 

5.

 

 

 

 

6.

 

 

 

 

 

o           Additional sheet(s) attached.

 

--------------------------------------------------------------------------------